BRADLEY, Judge.
Defendant appeals from a judgment in favor of plaintiffs in a case involving the repossession of an automobile.
Thomas G. and Mary E. McCaskey filed an action against Liberty Loan Corporation of Gadsden (hereafter Liberty Loan) alleging that Liberty Loan had unlawfully repossessed a motor vehicle given as security for a loan and had unlawfully converted the vehicle to its own use. It was alleged also that Liberty Loan had committed a trespass in taking possession of the car in question. After a trial on these allegations, the jury returned a verdict for $5,000 in favor of plaintiffs. They also returned a verdict in favor of plaintiffs on defendant’s counterclaim. Liberty Loan appeals from the verdict and judgment entered thereon.
The dispositive issue argued in brief is whether the verdict and judgment are supported by the evidence. In Alabama only rulings of the trial court can be reviewed by the appellate court. Dennis v. Scarborough, 372 So.2d 357 (Ala.Civ.App.1979); Rule 4(a)(3), A.R.A.P. And the weight of the evidence to support a jury verdict can be raised only by a post-judg*74ment motion. Woods v. Westbrook, 356 So.2d 153 (Ala.1978). Appellant did not file a motion for new trial or other post-judgment motion in this case. Consequently, there is no ruling of the trial court presented which will allow this court to consider whether the weight of the evidence supports the jury’s verdict.
Appellant also argues that the trial court erred in denying its motion for directed verdict as it pertains to the right to repossess appellees’ automobile. Where there is conflicting evidence for the jury to resolve, a directed verdict should not be granted. Chandler v. Hunter, 340 So.2d 818 (Ala.Civ.App. 1976). In the case at bar the evidence relating to the alleged default of appellees is in conflict. Therefore the trial court properly overruled appellant’s motion for directed verdict.
Appellees’ motion to dismiss the appeal and for damages is denied.
The judgment of the trial court is affirmed.
AFFIRMED.
WRIGHT, P. J,, and HOLMES, J., concur.